Per Curiam:
The verdict of the jury that the defendant was negligent and that the plaintiff was free from contributory negligence is against the freight of evidence. The j udgment and order appealed from are, therefore, reversed and a new trial ordered, with costs to appellant to abide the event. Present—Ingraham, P. J., Laughlin, Clarke, Dowling and Hotchkiss, JJ.; Dowling, J., dissented. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.